957 A.2d 877 (2008)
289 Conn. 913
Kip KRICHKO
v.
Leslie KRICHKO.
No. 18226.
Supreme Court of Connecticut.
Decided September 10, 2008.
David P. Ball, Danbury, in support of the petition.
The defendant's petition for certification for appeal from the Appellate Court, 108 Conn.App. 644, 948 A.2d 1092 (2008), is granted, limited to the following issue:
"Did the Appellate Court properly conclude that the plaintiff's obligation to pay alimony terminated upon the commencement *878 of the defendant's cohabitation with an unrelated adult male?"
SCHALLER, J., did not participate in the consideration of or decision on this. petition.
The Supreme Court docket number is SC 18226.